Citation Nr: 0410708	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder, claimed as bilateral carpal tunnel syndrome.  

2.  Entitlement to an increased disability rating for chronic 
prostatitis, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1944 to 
December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from two rating actions of the Department of Veterans 
Affairs Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  Specifically, in a May 2001 decision, the RO denied 
service connection for a left hand disability.  Additionally, in a 
June 2002 determination, the RO denied the issues of entitlement 
to service connection for bilateral hearing loss and entitlement 
to a disability evaluation greater than 10 percent for the 
service-connected chronic prostatitis.  

Also by the May 2001 rating action, the RO denied service 
connection for hemorrhoids.  This issue was included in the 
statement of the case issued in May 2002.  However, the veteran 
did not mention the issue in the substantive appeal, which was 
received at the RO in the following month with regard to his claim 
of service connection for hand disability.  In addition, at the 
personal hearing conducted before a hearing officer at the RO in 
September 2002, the veteran expressed his desire not to pursue any 
further a claim for service connection for hemorrhoids.  Hearing 
transcript (T.) at 2.  As the veteran did not perfect a timely 
appeal with respect to the claim for service connection for 
hemorrhoids, the May 2001 denial of this issue is final.  38 
U.S.C.A. § 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2000).  

The Board acknowledges that, in a March 2004 statement, the 
veteran's representative listed the issue of entitlement to 
service connection for hemorrhoids, to include anal pruritis.  As 
the May 2001 denial of service connection for hemorrhoids is 
final, the Board construes the representative's March 2004 
statement as a petition to reopen a previously disallowed claim.  
The issue of whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for hemorrhoids is not inextricably intertwined with 
the current appeal and is, therefore, referred to the RO for 
appropriate action.  

Moreover, as the Board has noted, the RO, by the May 2001 rating 
action, denied service connection for a left hand disability.  In 
the substantive appeal which was received at the RO in June 2002, 
the veteran asserted that his upper extremity condition had been 
diagnosed as carpal tunnel syndrome and that the problems that he 
was experiencing with his upper extremity is his right (and not 
left) hand.  Subsequently, however, at the September 2002 personal 
hearing as well as at the March 2003 VA peripheral nerves 
examination, the veteran maintained that he was experiencing 
problems with his left hand.  T. at 4-5.  In the supplemental 
statement of the case (SSOC) furnished in June 2003, the RO 
appeared to consider a claim of entitlement to service connection 
for disability (including carpal tunnel syndrome) of both hands.  
As such, the Board concludes that the pertinent issue is correctly 
characterized as listed on the title page of this decision.  

Furthermore, in a March 2004 statement, the veteran's 
representative raised the matter of entitlement to service 
connection for anal pruritis.  This matter has not been developed 
for appellate review and is referred to the RO for appropriate 
action.  

(The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the Remand portion of this 
decision.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issues addressed in this decision has been obtained.  

2.  The veteran's bilateral carpal tunnel syndrome is not 
associated with his service.  

3.  The veteran's genitourinary symptoms, which include night 
frequency one to two times, occasional dysuria, occasional 
diminished urinary flow, no hesistancy, very mild drops with 
regard to incontinence (without the use of protection for urinary 
incontinence), no hospitalization for treatment for urinary tract 
disease in the past year, retracted prepuce, loss of erectile 
power after prostate surgery, no mass, an empty ampullae, absence 
of the prostate, no testicular atrophy, and normal penis, glans, 
scrotum, testicles, epididymis and spermatic cord, and sphincter 
tone, are related to his nonservice-connected prostate cancer 
rather than his service-connected chronic prostatitis.  


CONCLUSIONS OF LAW

1.  A bilateral hand disability, characterized as bilateral carpal 
tunnel syndrome, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).  

2.  The criteria for a disability rating greater than 10 percent 
for the service-connected chronic prostatitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.115b, Diagnostic Code 7527 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim (inapplicable 
here), redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court Of Appeals For Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
The Court also held that a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In a letter dated in March 2001 (with regard to the left hand 
claim), a letter dated in January 2002 (with regard to the upper 
extremity and chronic prostatitis claims), the statement of the 
case issued in May 2002 (with regard to the upper extremity 
claim), an SSOC (with regard to the upper extremity claim) 
furnished in June 2003, a letter dated in July 2003 (with regard 
to the right hand claim), a statement of the case (with regard to 
the chronic prostatitis claim) issued in August 2003, the RO 
informed the veteran of the criteria used to adjudicate these 
service connection and increased rating claims, the type of 
evidence needed to substantiate these issues, the specific 
information necessary from him, and the specific provisions of the 
VCAA.  These documents also advised the veteran of the evidence of 
record and of the reasons and bases for the decision.  
Additionally, the January 2002 and July 2003 letters informed the 
veteran of the type of evidence necessary to substantiate his 
claims and notified him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to give 
enough information to obtain the additional records and to make 
sure the records were received by VA.  

Furthermore, the July 2003 letter (with regard to the right hand 
claim) asked the veteran to submit "any additional information or 
evidence" and, thus, appears to have satisfied the "fourth 
element" of the VCAA notice requirements (which stipulates that VA 
must request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)").  Although the January 2002 letter 
(with regard to the upper extremity and chronic prostatitis 
claims) did not specifically contain the "fourth element," the did 
ask the veteran to tell VA about any other records that might 
exist to support his claim, and the Board finds that the veteran 
was otherwise fully notified of the need to give VA any evidence 
pertaining to his claim for increase.

Further review of the claims folder indicates that, prior to the 
initial denial of the veteran's upper extremity claim (with regard 
to his left hand) in May 2001, the RO, in a March 2001 letter, 
informed him of the criteria used to adjudicate this service 
connection claim, the type of evidence needed to substantiate this 
issue, and the specific information necessary from him.  In 
addition, prior to the RO's denial of the chronic prostatitis 
issue in June 2002 and the denial of the upper extremity claim 
(concerning the right hand) in June 2003, the agency provided VCAA 
notification to the veteran in the January 2002 letter.  

Even if the Board were to conclude that the initial AOJ decisions 
denying the veteran's service connection and increased rating 
claims were made prior to the veteran's receipt of the VCAA notice 
(which would, thus, result in a finding of noncompliance with the 
timing of the notice requirements of Pelegrini), the Board finds 
that any such defect (with respect to the timing of the VCAA 
notice requirement) was harmless error.  While the Court did not 
address whether, and if so, how, the Secretary can properly cure a 
timing defect, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  
Furthermore, as discussed above, the content requirements of a 
VCAA notice have been fully satisfied in accordance with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board notes that 
in reviewing AOJ determinations on appeal, it is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in Pelegrini, 
for the veteran to overcome.  

The VCAA requires that, with regard to the satisfaction of the 
duty to notify, a claimant must be given the opportunity to submit 
information and evidence in support of his or her claim.  Once 
this has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  A review of the claims folder 
indicates that the RO has obtained available and relevant post-
service treatment records adequately identified by the veteran.  
Further, the veteran has been accorded pertinent VA examinations 
during the current appeal.  The veteran has submitted additional 
argument, but has not identified any additional evidence to be 
obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and to assist and that under the circumstances of this 
case, a remand regarding the issues on appeal would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

I.  Service Connection For Bilateral Carpal Tunnel Syndrome

A.  Factual Background

According to the service medical records, in September 1963, the 
veteran sustained trauma to the third finger of his left hand.  X-
rays showed no evidence of any fracture.  The examiner provided an 
impression of a sprain of the third finger of the left hand.  
Thereafter, between May and July 1965, the veteran received 
multiple treatment for an oblique fracture of the middle phalanx 
joint of his right index finger.  At a July 1965 treatment 
session, the veteran's right index finger continued to be swollen 
and had only 45 degrees of motion at the distal interphalangeal 
joint but was also nontender.  The August 1965 retirement 
examination demonstrated a stiff distal interphalangeal joint of 
the index finger of the right hand.  No other pathology concerning 
the veteran's hands were noted in the service medical records.  

According to relevant post-service medical records, at the March 
1967 VA examination, the veteran complained of a flexion 
disability of his right index finger.  An orthopedic evaluation of 
this extremity demonstrated no deformity, limitation of flexion to 
three-quarters of an inch from the mid-palmar crease, and no 
external evidence of arthritis.  X-rays taken of this extremity 
were negative.  The examiner diagnosed residuals of an injury to 
the right index finger.  The report of this examination 
demonstrated no complaints of, treatment for, or findings of, any 
other disability of either hand.  

By an April 1967 rating action, the RO granted service connection 
for residuals of a fracture of the right index finger.  In 
addition, the RO assigned a noncompensable evaluation to this 
disability, effective from January 1967.  

At the subsequent February 1972 VA examination, the veteran made 
no complaints regarding either of his hands.  Evaluation of the 
veteran's musculoskeletal system did not provide any evidence of 
pathology of either hand.  Furthermore, a VA examination 
subsequently conducted in June 1976 included no complaints or 
findings of pathology of either of the veteran's hands.  

Private electromyographic and nerve conduction velocity studies 
completed in September 1990 provided a diagnostic impresson of 
bilateral carpal tunnel syndrome.  A private medical statement 
dated in October 1990 noted that the veteran had been diagnosed 
with bilateral carpal tunnel syndrome.  The physician explained 
that this disorder was more symptomatic in the veteran's left 
upper extremity.  

A VA outpatient treatment record dated in October 1990 confirmed 
the diagnosis of bilateral carpal tunnel syndrome.  In December 
1990, the veteran underwent nerve conduction velocity studies.  
The results of these tests were compatible with the diagnosis of 
carpal tunnel syndrome.  In January 1991, the veteran received VA 
outpatient treatment for paresthesias in his left median nerve 
distribution.  

According to the report of a VA spine examination conducted in 
December 1993, the veteran underwent a nerve conduction study 
which reflected bilateral carpal tunnel syndrome.  (A report of 
private nerve conduction velocity studies completed in the 
previous month confirmed bilateral carpal tunnel syndrome with 
mild denervation changes.)  At the December 1993 VA evaluation, 
the examiner diagnosed, in pertinent part, bilateral carpal tunnel 
syndrome.  

In February 2002, the veteran underwent a VA miscellaneous 
neurological disorders examination.  At that time, he complained 
of left hand pain and occasional numbness extending to the forearm 
to the arm.  He denied receiving any treatment for this condition.  
The veteran refused to undergo electromyographic as well as nerve 
conduction velocity studies.  The examiner concluded that the 
clinical picture obtained from the examination was compatible with 
left carpal tunnel recurrence and expressed his opinion that this 
disorder is "not related to [the] cervical myositis or the 
service-connected osteoarthritis."  

At a personal hearing conducted before a hearing officer at the RO 
in September 2002, the veteran testified that, for at least 12 
years during his active military duty, his in-service 
responsibilities included clerical duties such as typing.  Hearing 
transcript (T.) at 2-4.  According to the veteran's testimony, his 
in-service typing responsibilities caused him to develop a hand 
disability.  T. at 4.  

In March 2003, the veteran underwent a VA peripheral nerves 
examination.  In the report of this evaluation, the examiner noted 
that, in 1991, the veteran underwent surgical release of bilateral 
carpal tunnel syndrome.  At the time of the March 2003 VA 
evaluation, the veteran described symptoms of hand numbness and 
paraesthesias but denied any real pain, fatigue, or functional 
loss in his hands and simply noted that he experiences mild 
weakness of grip in his left hand.  The examiner explained that 
the specify nerves involved included the bilateral median nerves 
which was found on electrodiagnosis to be worse in the left hand 
than the right hand.  

The examiner diagnosed bilateral carpal tunnel syndrome by 
electrodiagnostics and clinically persistent symptomatology in the 
left hand despite surgical release in 1991.  Additionally, the 
examiner acknowledged that carpal tunnel syndrome is considered to 
be secondary to repetitive microtrauma such as typing and that the 
veteran reported that he spent ten years during service completing 
clerical duties such as typing.  However, the examiner concluded 
that "there is no evidence in [the] military medical records of 
neurological complaints to suggest carpal tunnel syndrome."  The 
examiner noted that the veteran did not first complain of symptoms 
of carpal tunnel syndrome until 1990, approximately 24 years after 
retirement from active military duty, and that (at the time of the 
post-service diagnosis) the veteran had been employed with the 
civil service commission and with a construction business.  Thus, 
the examiner specifically stated that the veteran's carpal tunnel 
syndrome "is not at least as likely as not related to his military 
service duty as [a] typist and [is] most likely related to [his] 
diabetes."  

B.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

In this regard, the Board acknowledges the contentions made by the 
veteran throughout the current appeal that he incurred a bilateral 
hand disability, characterized as bilateral carpal tunnel syndrome 
as a result of his in-service typing duties.  See, e.g., T. at 2-
4.  The veteran's descriptions of his bilateral hand condition are 
deemed to be competent evidence.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Importantly, however, such descriptions must 
be considered in conjunction with the clinical evidence of record 
as well as the pertinent laws and regulation.  

The Board acknowledges that recent pertinent medical records 
confirm diagnoses of bilateral carpal tunnel syndrome.  
Significantly, however, the claims folder contains no competent 
evidence associating this disability with the veteran's active 
military duty.  

In particular, at the VA peripheral nerves examination conducted 
in March 2003, the examiner acknowledged that carpal tunnel 
syndrome is considered to be secondary to repetitive microtrauma 
such as typing and that the veteran reported having spent ten 
years during service completing clerical duties such as typing.  
Significantly, however, the examiner concluded that "there is no 
evidence in [the] military medical records of neurological 
complaints to suggest carpal tunnel syndrome;" that the veteran 
did not first complain of symptoms of carpal tunnel syndrome until 
1990, approximately 24 years after retirement from active military 
duty; and that (at the time of the post-service diagnosis) the 
veteran had been employed with the civil service commission and 
with a construction business.  Consequently, the examiner 
expressed his opinion that the veteran's carpal tunnel syndrome 
"is not at least as likely as not related to his military service 
duty as [a] typist and [is] most likely related to [his] 
diabetes."  

Given the lack of competent medical evidence providing an 
association between the diagnosis of bilateral carpal tunnel 
syndrome and the veteran's active military duty, the Board must 
conclude that the preponderance of the evidence is, therefore, 
against his claim of entitlement to service connection for such a 
disorder.  As such, his claim for a bilateral hand disability, 
characterized as bilateral carpal tunnel syndrome, must be denied.  

The Board notes that, in a statement dated in March 2004, the 
veteran's representative requested that the Board obtain another 
medical opinion which specifically addresses the issue of any 
etiological relationship between the veteran's hand disability and 
the trauma that he incurred to this extremity in 1963.  As the 
Board has discussed in this decision, in 1963, the veteran 
sustained a sprain to the third finger of his left hand, and, in 
1965, he sustained an oblique fracture of the middle phalanx joint 
of his right index finger.  

Significantly, the examiner who conducted the March 2003 VA 
peripheral nerves examination reviewed the veteran's claims folder 
(including his medical records).  Following this review as well as 
an examination of the veteran, the examiner specifically concluded 
that, given the lack of evidence of neurological complaints 
suggestive of carpal tunnel syndrome until approximately 24 years 
after the veteran's retirement from service, the veteran's carpal 
tunnel syndrome was "not at least as likely as not related to his 
military service duty as [a] typist and [is] most likely related 
to [his] diabetes."  Due to the thoroughness of the March 2003 
examination report, the Board finds that a remand to accord 
another physician an opportunity to review the same medical 
records again is not necessary.  

II.  Increased Rating For Service-Connected Chronic Prostatitis

A.  Factual Background

According to the service medical records, in January 1964, the 
veteran was treated for complaints of pain upon urination.  
Prostatitis was assessed.  The annual examination conducted in 
February 1965 demonstrated the presence of a tender prostate.  The 
examiner assessed probable chronic prostatitis.  A notation made 
on the day following the annual examination in February 1965 
provides an impression of probable chronic prostatitis.  

Thereafter, in May 1965, the veteran sought treatment for 
complaints of left lower quadrant cramps and left inguinal pain 
for the past day.  A physical examination demonstrated slight left 
lower quadrant point tenderness and exquisite tenderness of the 
prostate.  The examiner provided an impression of prostatitis.  
One week thereafter in May 1965, the veteran's prostate was found 
to continue to be "exquisitely tender."  Two weeks later in the 
same month, the veteran was treated for continued intermittent 
pruritis.  A physical examination conducted at that time reflected 
a very tender and boggy prostate.  The August 1965 retirement 
examination demonstrated that the veteran's anus and rectum 
(including his prostate) were normal.  

According to relevant post-service medical records, at the March 
1967 VA examination, the veteran complained of occasional 
frequency of urination.  A physical examination demonstrated the 
presence of a prostate of normal size and consistency which was 
not tender and had no irregularities.  The examiner concluded that 
the evaluation demonstrated no evidence of genitourinary tract 
disease.  

In an April 1967 rating action, the RO considered this in-service, 
and post-service, evidence.  In particular, the RO granted service 
connection for chronic prostatitis and assigned a noncompensable 
evaluation to this disability, effective from January 1967.  

Subsequent VA medical records indicate that, in February 1968, the 
veteran was hospitalized for several days for treatment for acute 
prostatitis and urinary obstruction.  A physical examination 
conducted during that time reflected the presence of a tender 
prostate.  The examiner assessed prostatitis.  In May 1968, the 
veteran underwent dilatation of the urethra as well as a 
cystourethroscopic evaluation.  Operative diagnoses included mild 
urethral stenosis as well as chronic prostatitis.  The procedures 
were concluded with the veteran in good condition.  

An urology evaluation completed at an August 1969 VA outpatient 
treatment session demonstrated that the veteran had a normal 
prostate.  At a VA urology examination conducted in October 1969, 
the veteran complained of dysuria and pain.  Following a physical 
examination, the examiner diagnosed chronic prostatitis.  

At the February 1972 VA examination, the veteran described some 
difficulty in voiding.  He explained that, most of the time, he 
has no difficulty.  A digital rectal examination demonstrated mild 
prostatic hypertrophy with no nodules.  The examiner diagnosed, in 
pertinent part, mild chronic prostatitis.  

Subsequent VA medical records indicate that, in March 1972 and 
October 1972, the veteran underwent cystoscopies.  An April 1973 
private medical report includes the veteran's complaints of 
increased urinary frequency and burning upon urination.  A 
physical examination was normal except for a slightly enlarged 
prostate.  The examining physician provided impressions of chronic 
prostatitis as well as early benign prostatic hypertrophy.  

At a May 1973 VA genitourinary examination, the veteran complained 
of hesitancy, nocturia times two or three, and dyspuria.  A 
physical examination was essentially negative except for a mildly 
enlarged prostate.  The examiner provided impressions of chronic 
prostatitis as well as benign prostatic hypertrophy.  

By a June 1973 rating action, the RO considered this additional 
information and concluded that the evidence warranted the grant of 
a 10 percent for the service-connected chronic prostatitis, 
effective from February 1973.  The veteran's service-connected 
chronic prostatitis remains evaluated as 10 percent disabling.  

According to a private medical statement dated in November 1975, 
the veteran was treated for a urinary tract infection.  
Thereafter, in June 1976, the veteran underwent a VA genitourinary 
examination.  The report of this evaluation noted that, seven 
months prior to the examination, the veteran underwent transverse 
resection of his prostate.  At the time of the evaluation, the 
veteran complained of a burning sensation upon urination.  In 
addition, he reported good urinary control with fairly good stream 
and nocturnia times zero or one.  A physical examination 
demonstrated a tender prostate.  The examiner diagnosed 
prostatitis.  

A physical examination conducted at an April 1982 VA outpatient 
treatment session demonstrated tenderness and enlargement of the 
veteran's prostate.  The examiner diagnosed prostatitis as well as 
benign prostatic hypertrophy.  

A VA genitourinary examination conducted in August 1983 reflected 
that the veteran's prostate was mildly enlarged, boggy, and 
somewhat tender.  The examiner diagnosed chronic prostatitis.  

Subsequent VA medical records indicate that, in September 1988, 
the veteran underwent a transrectal biopsy of his prostate.  This 
procedure demonstrated the presence of left nodule of the prostate 
as well as firmness of the prostate.  

In June 1990, the veteran underwent a transrectal prostate needle 
biopsy.  The results of this test supported a diagnosis of cancer 
of the left prostate lobe.  Additional private medical records 
dated between July and October 1990 reflect continued treatment 
for cancer of the prostate (Stage B1) following a radical 
retropubic prostatectomy in July 1990.  

Thereafter, in June 2000, the veteran underwent a VA genitourinary 
examination.  According to the report of this evaluation, in 1992, 
the veteran underwent a radical prostatectomy due to carcinoma of 
the prostate.  At the time of the VA evaluation in June 2000, the 
veteran reported continued urinary incontinence as urgency.  He 
further noted night frequency times two with interrupted urinary 
stream, occasional dysuria, and occasional urinary incontinence, 
two urinary tract infections during the past year.  A physical 
examination demonstrated normal penis, scrotum, and testicles; 
normal sphincter tone; no mass; an empty ampulla; and absence of 
the prostate.  The examiner diagnosed adenocarcinoma of the 
prostate, status post radical retropubic prostatectomy, mild 
urinary incontinence, and impotence (first occurring prior to the 
surgery).  

In April 2002, the veteran underwent another VA genitourinary 
examination.  At that time, he described night frequency one to 
two times, occasional dysuria, occasional diminished urinary flow, 
no hesistancy, and very mild drops with regard to incontinence 
(without the use of protection for urinary incontinence).  
Further, he noted that he had previously undergone a radical 
retropubic prostatectomy and that he had not been hospitalized for 
treatment for urinary tract disease in the past year.  A physical 
examination demonstrated a normal penis, glans, scrotum, 
testicles, epididymis and spermatic cord, and sphincter tone; 
retracted prepuce; loss of erectile power after prostate surgery; 
no mass; an empty ampullae; absence of the prostate; and no 
testicular atrophy.  The examiner diagnosed adenocarcinoma of the 
prostate, status post radical retropubic prostatectomy, and 
erectile dysfunction.  

In statements dated in June 2002, a VA examiner expressed his 
opinion that the "[s]ubjective and objective findings noted . . . 
[on VA examination] as to voiding dysfunction and erectile 
dysfunction are all residuals of the adenoca[rcinoma] of [the] 
prostate and surgery."  This doctor further explained that 
"[s]ymptomatology, if any, as to [the] chr[onic] prostatitis is 
completely overshadowed by those residuals of the adenoca[rcinoma] 
of [the] prostate."  In addition, this physician also concluded 
that there is no etiological relationship between the veteran's 
chronic prostatitis and his prostate cancer.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has already 
been established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  Although a 
review of the recorded history of a disability should be conducted 
in order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

According to the relevant rating criteria, impairment resulting 
from prostate gland injuries, infections, hypertrophy, and post-
operative residuals are evaluated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. § 
4.115b, Diagnostic Code 7527 (2003).  Voiding dysfunction is rated 
based upon the particular condition, to include urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2003).  
Continual urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence will be rated in the 
following manner.  Specifically, evidence that such a condition 
requires the wearing of absorbent materials which must be changed 
less than two times per day will result in the assignment of a 20 
percent disability rating.  Id.  The next higher evaluation of 40 
percent requires evidence that absorbent materials are required to 
be worn and to be changed two to four times per day.  Id.  The 
highest rating for voiding dysfunction, 60 percent, necessitates 
evidence of the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day.  Id.  

With regard to urinary frequency conditions, evidence of a daytime 
voiding interval between two and three hours or of awakening to 
void two times per night will result in the assignment of a 10 
percent disability rating.  Id.  The next higher evaluation of 20 
percent requires evidence of a daytime voiding interval between 
one and two hours or of awakening to void three to four times per 
night.  Id.  The highest rating of 40 percent requires evidence of 
a daytime voiding interval of less than one hour or of awakening 
to void five or more times per night.  Id.  

According to the relevant criteria evaluating impairment resulting 
from obstructed voiding, obstructive symptomatology with or 
without stricture disease requiring dilatation one to two times 
per year warrants a noncompensable disability rating.  Id.  A 
compensable disability evaluation of 10 percent requires marked 
obstructive symptomatology (including hesitancy, a slow or weak 
stream, and decreased force of stream) with any one or combination 
of the following:  (1)  post void residuals greater than 150 cc, 
(2)  uroflowmetry reflecting markedly diminished peak flow rate of 
less than 10 cc/sec, (3)  recurrent urinary tract infections 
secondary to obstruction, and (4)  stricture disease requiring 
periodic dilatation every two to three months.  Id.  The highest 
rating of 30 percent necessitates evidence of urinary retention 
requiring intermittent or continuous catheterization.  Id.  

Additionally, with regard to urinary tract infections, evidence of 
long-term drug therapy, one to two hospitalizations per year, 
and/or the need for intermittent intensive management warrants the 
assignment of a 10 percent disability rating.  Id.  The highest 
rating of 30 percent necessitates evidence of recurrent 
symptomatic infection requiring drainage/frequent hospitalization 
(greater than two times per year) and/or continuous intensive 
management.  Id.  

Throughout the current appeal, the veteran has asserted that his 
service-connected chronic prostatitis is more severe than the 
current 10 percent disability evaluation for this disability 
indicates.  In particular, he has described night frequency one to 
two times, occasional dysuria, occasional diminished urinary flow, 
no hesistancy, and very mild drops with regard to incontinence 
(without the use of protection for urinary incontinence).  

The veteran's descriptions of this service-connected pathology are 
deemed to be competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Importantly, however, the veteran's descriptions 
of his service-connected chronic prostatitis must be considered in 
conjunction with the clinical evidence of record as well as the 
pertinent rating criteria.  

In this regard, the Board acknowledges that, in two statements 
dated in June 2002, a VA examiner expressed his opinion that the 
"[s]ubjective and objective findings noted . . . [on VA 
examination] as to voiding dysfunction and erectile dysfunction 
are all residuals of the adenoca[rcinoma] of [the] prostate and 
surgery."  This doctor further explained that "[s]ymptomatology, 
if any, as to [the] chr[onic] prostatitis is completely 
overshadowed by those residuals of the adenoca[rcinoma] of [the] 
prostate."  In addition, this physician also concluded that there 
is no etiological relationship between the veteran's chronic 
prostatitis and his prostate cancer.  

Importantly, however, even if the Board were to assume that the 
veteran's genitourinary symptoms were related to his service-
connected chronic prostatitis rather than his nonservice-connected 
prostate cancer, the fact remains that the symptomatology does not 
warrant a disability rating greater than the currently assigned 
evaluation of 10 percent.  Specifically, recent examinations have 
demonstrated the following genitourinary symptoms:  night 
frequency one to two times; occasional dysuria; occasional 
diminished urinary flow; no hesistancy; very mild drops with 
regard to incontinence (without the use of protection for urinary 
incontinence); no hospitalization for treatment for urinary tract 
disease in the past year; normal penis, glans, scrotum, testicles, 
epididymis and spermatic cord, and sphincter tone; retracted 
prepuce; loss of erectile power after prostate surgery; no mass; 
an empty ampullae; absence of the prostate; and no testicular 
atrophy.  

According to this recent evidence, the veteran's mild incontinence 
does not require the use of protective wear.  Without evidence of 
the need for the wearing of absorbent materials which must be 
changed two to four times per day, a higher disability rating of 
20 percent, based upon voiding dysfunction, cannot be awarded.  
See, 38 C.F.R. § 4.115a (2003).  

Further, the recent medical records have demonstrated essentially 
mild genitourinary symptoms, including night frequency of only one 
to two times and no complaints of frequent daytime voiding.  
Without evidence of a daytime voiding interval between one or two 
hours or of awakening to void three to four times per night, a 
higher disability rating of 20 percent, based upon urinary 
frequency, cannot be awarded.  See, 38 C.F.R. § 4.115a (2003).  

In addition, the veteran has recently denied any hesistancy and 
has described only occasional diminished urinary flow.  He has 
also not reported any need for any recent catheterization.  
Without evidence of urinary retention requiring intermittent or 
continuous catheterization, a higher disability rating of 30 
percent, based upon obstructed voiding, cannot be awarded.  See, 
38 C.F.R. § 4.115a (2003).  

Moreover, at the most recent VA examination, the veteran 
specifically stated that he had not been hospitalized within the 
past year for treatment for urinary tract disease.  The subsequent 
medical records received after this evaluation have not reflected 
treatment for any urinary tract infection.  Without evidence of 
recurrent symptomatic infection requiring draining/frequent 
hospitalization (greater than two times per year) and/or 
continuous intensive management, a higher disability rating of 30 
percent, based upon urinary tract infections, cannot be awarded.  
See, 38 C.F.R. § 4.115a (2003).  

Consequently, the Board must conclude that a schedular rating 
greater than the currently assigned evaluation of 10 percent for 
the veteran's service-connected chronic prostatitis is not 
warranted.  The veteran's increased rating claim for this 
disability must, therefore, be denied.  

Additionally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues to 
require frequent periods of hospitalization rendering impractical 
the use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's chronic prostatitis 
results in marked interference with his employment or requires 
frequent periods of hospitalization.  Rather, the Board notes that 
the percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from diseases 
and injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring periodic 
medical attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the veteran 
has not shown in this case is that his chronic prostatitis results 
in unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Service connection for a bilateral hand disorder, claimed as 
bilateral carpal tunnel syndrome, is denied.  

A disability rating greater than 10 percent for chronic 
prostatitis is denied.  


REMAND

With regard to the claim of entitlement to service connection for 
bilateral hearing loss, the service medical records include a 
February 1965 annual examination report with the following 
audiometric results:  30 decibels at 500 Hertz, 15 decibels at 
1000 Hertz, 10 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, 
and 20 decibels at 4000 Hertz (in the right ear) and 35 decibels 
at 500 Hertz, 25 decibels at 1000 Hertz, 20 decibels at 2000 
Hertz, 10 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz 
(in the left ear).  

The retirement examination, which was conducted in August 1965, 
demonstrated the following audiometric results:  30 decibels at 
500 Hertz, 20 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 
30 decibels at 3000 Hertz, and 10 decibels at 4000 Hertz (in the 
right ear) and 30 decibels at 500 Hertz, 20 decibels at 1000 
Hertz, 25 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 
20 decibels at 4000 Hertz (in the left ear).  (The Board notes 
that service department audiometric examinations prior to November 
1, 1967, are assumed to be American Standards Association (ASA) 
units and have been converted to International Standards 
Organization (ISO) units for proper comparison.)  

Early post-service examinations do not reflect findings of hearing 
loss.  Specifically, VA examinations conducted in March 1967, 
February 1972, and June 1976 demonstrated no hearing loss.  

Accordingly, further appellate consideration will be deferred and 
this case is REMANDED to the RO for the following actions:

1.  The RO should obtain the veteran's complete clinical records 
relating to any hearing loss treatment that he has received at the 
VA Medical Center in Department of Veterans Affairs Regional 
Office in San Juan, the Commonwealth of Puerto Rico since January 
1999.  The Board is particularly interested in a copy of the 
audiogram completed on January 11, 1999.  All such available 
records not previously associated with the claims folder should be 
associated with the file.  

2.  Thereafter, the RO should make arrangements with the 
appropriate VA medical facility for the veteran to be afforded a 
VA examination to determine the nature, extent, and etiology of 
such a disorder.  The claims folder must be made available to the 
examiner in conjunction with the examination.  All indicated tests 
should be conducted.  

If hearing loss is found on examination, the examiner should 
express an opinion as to whether it is more likely, less likely or 
as likely as not related to the veteran's active military service.  
A complete explanation for any conclusions reached would be 
helpful in adjudicating the claim.  

3.  The RO should then re-adjudicate the issue of entitlement to 
service connection for bilateral hearing loss.  If the decision 
remains in any way adverse to the veteran, he and his 
representative, should be provided with SSOC.  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include the applicable law and regulations considered 
pertinent to the issue currently on appeal as well as a summary of 
the evidence received since the issuance of the statement of the 
case in August 2003.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in order.  
No action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



